DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/03/2022  has been entered.

Response to Arguments
Applicant’s arguments, see pg. 8, filed 08/26/2022, with respect to 35 U.S.C. §112(a) rejection to claims 7-20 have been fully considered and are persuasive.  The 35 U.S.C. §112(a) rejection to claims 7-20 has been withdrawn. 
Applicant's arguments filed 10/03/2022 with respect to the 35 U.S.C. §101 rejection of claims 7-20 has been fully considered but is not persuasive.
Applicants contend the claims do not recite a mental process because the claims cannot be performed in the human mind.  The Examiner disagrees before a human mind is capable of grouping multiple elements together (i.e. sorting information by time, weight, type of aircraft, etc.).  A person would be capable of looking at aircrafts that meet certain requirement to determine the expected fuel consumption.  According to MPEP 2106.04(a)(2)(III)(B) “a claim to ‘collecting information, analyzing it, and displaying certain results of the collection and analysis,’ where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016)”.  The Examiner contends that the current claims are directed more towards to “collecting information, analyzing it, and displaying certain results of the collection and analysis” than “a method for rendering a halftone image of a digital image by comparing, pixel by pixel” or “a claim to a specific data encryption method for computer communication involving a several-step manipulation of data”   

 Claim Rejections - 35 USC § 101
 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7-20 are rejected under 35 U.S.C. 101 because although the claims would fall under the statutory category of a machine, the claimed invention is directed to an abstract idea without significantly more. 
The claims recite collecting flight plan data, extracting terminal area trajectory data from the flight plan data, grouping the terminal area trajectory data, and selecting a time and fuel efficient procedure based on the terminal area trajectory data. The limitations “receiving flight plan (FPL) data and historical flight data (HFD); extracting terminal area trajectory data from the HFD; identifying terminal area procedures from the terminal area trajectory data; grouping the terminal area procedures in clusters as terminal area procedure clusters and selecting a time and fuel efficient terminal area procedure based on the terminal area procedure clusters retrieved from the electronic data repository and the FPL data” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components.  That is except “electronic data repository”, nothing in the claims preclude the steps from practically being performed in the mind.  For example a person could look at the flight plan data of multiple aircraft that are similar size, flying at a similar time, and or flying under similar conditions to determine how long the average length of time for certain terminal area procedures.  The user could then group different terminal area procedures based on their similarities, and when determining a flight plan select the most time and fuel efficient terminal area procedure based on the aircraft type/weight, time of day, conditions, etc.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the addition elements of “a memory storing instructions” and “a processor executing the instruction to perform operations” are generic computer function and thus could be performed by a generic computer. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to no more than instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The dependent claims do not present any additional elements that would make the claims patent eligible and are therefore rejected for the same reason.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-14, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 10297160 (O’Leary) in view of US 2015/0279218 (Irrgang et al.) and US 6278965 (Glass et al.).
With respect to claims 7, 19, and 20
O’Leary teaches: A system for determining time and fuel efficient airport terminal area procedures for an aircraft (see at Fig 10, col. 4-5 lines 65-5, and col. 8 lines 20-30; Discussing determining better climb performance can be performed.), comprising:
a memory storing instructions (see at least Fig 1A; #1; and col. 5-6 lines 16-19); and
a processor executing the instructions to perform operations (see at least Fig 1A; #1; and col. 5-6 lines 16-19), the operations including:  
receiving historical flight data (HFD) (see at least Fig 1A, 2-9, and 11; #30-33, #202, #302, #402, #502, and #602; and col. 4 lines 20-51 and col. 7 lines 5-15; Discussing using a database of flight information collected from past flights.);
extracting terminal area trajectory data from the received HFD (see at least Fig 2-11; #201-603; and col. 4-5 lines 65-16, col. 7 lines 5-65, and col. 8 lines 20-30; Discussing collecting data including approach and departure procedures, and that the collected data is in a searchable database.), 
identifying terminal area procedures from the extracted terminal area trajectory data (see at least Fig 2-11; #201-603; and col. 4-5 lines 65-16, col. 7 lines 5-65, and col. 8 lines 20-30; Discussing searching a database for information.  Additionally O’Leary teaches the information identified may the flight path of an aircraft departing from a specific airport and thus would be a terminal area procedure.), 
grouping the identified terminal area procedures in clusters as trajectory clusters (see at least Fig 2-11; #203, #303, #403, #503, #603; and col. 4 lines 65-70, col. 7 lines 5-65, and col. 8 lines 20-30; Discussing the database returning results based on aircraft type/trip/flight time.  The Examiner notes grouping relevant data in clusters would read on any database that is searchable.), 
storing the trajectory clusters in a retrievable electronic data repository (see at least 1-11; #203, #303, #403, #503, #603; and col. 4 lines 65-70, col. 7 lines 5-65, and col. 8 lines 20-30; Discussing the database returning results based on aircraft type/trip/flight time.  The Examiner notes that any database that is searchable would read be storing the clusters.),
receiving flight plan (FPL) data in relation to the aircraft (see at least Fig 1; #5; col. 4 lines 29-67; and claim 1; Discussing that data regarding an aircraft movement is collected and stored in a database.);
retrieving the stored trajectory clusters from the retrievable electronic data repository based on the FPL data (see at least 1-11; #203, #303, #403, #503, #603; and col. 4 lines 65-70, col. 7 lines 5-65, and col. 8 lines 20-30; Discussing the database returning results based on aircraft type/trip/flight time.  The Examiner notes that any database that is searchable would read be storing the clusters.);
O’Leary does not specifically teach:
wherein the stored trajectory clusters are a group of trajectories based on day and night timings of either departure or arrival.
selecting a time and fuel efficient terminal area procedure based on the trajectory clusters and the FPL data and based on weighted values for at least one of assigned time, fuel characteristics, a specific type of aircraft and a total weight of the aircraft.
However Irrgang teaches:
Selecting a time and fuel efficient terminal area procedure (see at least #15A and #16A; #502 and #602; and ¶0120-124; Discussing selecting the optimal flight plan including the SIDs and STARs.) based on the trajectory clusters (see at least #15A and #16A; #502 and #602; and ¶0120-124; Discussing selecting the optimal flight plan based on the available SIDs and STARs considering expected conditions (i.e. wind, weight, time, etc.).) and based on weighted values for at least one of assigned time (see at least ¶0093 and ¶0104), fuel characteristics (see at least ¶0091), a specific type of aircraft (see at least ¶0108) and a total weight of the aircraft (see at least Fig 3A-B; #124; and ¶0013, ¶0095, and ¶0117; Discussing selecting an optimal SIDs/STAR).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of O’Leary by selecting a time and fuel efficient terminal area procedure based on the terminal area procedure clusters and the FPL data and based on weighted values for at least one of assigned time, fuel characteristics, a specific type of aircraft and a total weight of the aircraft as taught by Irrgang, because doing so would allow the system to compensate for the weight of the aircraft to better predict the fuel that is expected to be used for the route (see at least Irrgang ¶0099) and allow the system to choose the most fuel efficient route (see at least Irrgang #15A and #16A; #502 and #602; and ¶0120-124).  Thus making the aircraft more efficient.
The combination of O’Leary and Irrgang does not specifically teach:
wherein the stored trajectory clusters are a group of trajectories based on day and night timings of either departure or arrival.
However Glass teaches:
wherein the stored trajectory clusters are a group of trajectories based on day and night timings of either departure or arrival (see at least Fig 3-5; #105; and col. 33 lines 20-26 and col. 34 lines 56-65;  Discussing looking at the impact of day vs. nighttime.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of O’Leary and Irrgang by having the terminal area procedure clusters stored in the electronic data repository by day/night departure and destination as taught by Glass, because doing so would allow the system to better determine the average expected taxi time (see at least Glass col. 34 lines 56-65).  Thus increasing the efficiency of the aircraft.
With respect to claim 8
O’Leary teaches: 
Wherein the FPL data is generated and transmitted from a mobile computing device (see at least Fig 1A and col. 5 lines 15-47).
With respect to claim 9
O’Leary teaches:
Wherein the FPL data is generated and transmitted from a web-based computer application (see at least Fig 1A and col. 5 lines 15-47).
With respect to claim 10	
O’Leary teaches:
Wherein the operations further include: receiving navigational data from an external navigational database (see at least Fig 1A, 2-9, and 11; #30-33, #202, #302, #402, #502, and #602; and col. 4 lines 45-51 and col. 7 lines 5-15; Discussing using a database of other flight information.).
 With respect to claim 11
O’Leary teaches:
Wherein the operations further include: receiving additional historical flight data from an external historical flight data base (see at least Fig 1A, 2-9, and 11; #30-33, #202, #302, #402, #502, and #602; and col. 4 lines 45-51 and col. 7 lines 5-15; Discussing using a database of other flight information.).
With respect to claim 12
O’Leary teaches:
Wherein the trajectory clusters are stored in the electronic data repository by departure and destination (see at least Fig 1A, 2-9, and 11; #30-33, #202, #302, #402, #502, and #602; and col. 4 lines 45-51 and col. 7 lines 5-15; Discussing that the trip including origin and destination is stored.).
With respect to claim 13
The combination of O’Leary and Irrgang does not specifically teach:
where the trajectory clusters are stored in the electronic data repository by day/night departure and destination.
However Glass teaches:
where the trajectory clusters are stored in the electronic data repository by day/night departure and destination (see at least Fig 3-5; #105; and col. 33 lines 20-26 and col. 34 lines 56-65;  Discussing looking at the impact of day vs. nighttime.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of O’Leary and Irrgang by having the trajectory clusters stored in the electronic data repository by day/night departure and destination as taught by Glass, because doing so would allow the system to better determine the average expected taxi time (see at least Glass col. 34 lines 56-65).  Thus increasing the efficiency of the aircraft.
With respect to claim 14
O’Leary teaches:
Wherein the trajectory clusters are stored as sub- clusters in the electronic data repository by departure and arrival time (see at least Fig 11 and col 8 lines 35-40).
With respect to claim 17
O’Leary does not specifically teach:
wherein the operations further include, for selecting the time and fuel efficient terminal area procedure based on the trajectory clusters retrieved from the electronic data repository and the FPL data: selecting the terminal area procedures based an aircraft type.
However Irrgang
wherein the operations further include, for selecting the time and fuel efficient terminal area procedure based on the trajectory clusters retrieved from the electronic data repository and the FPL data: selecting the terminal area procedures based an aircraft type (see at least Fig 9A and #30; #302; and ¶0108 and ¶0159; Discussing determining the expected fuel used is based on the aircraft and as discussed above the expected fuel used is used to determine the terminal area procedure.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of O’Leary by having a the terminal area procedure trajectory selector selects the terminal area procedures based on the aircraft type as taught by Irrgang, because doing so would allow the system to compensate for different aircraft types to better predict the fuel that is expected to be used for the route (see at least Irrgang ¶0108) and allow the system to choose the most fuel efficient route (see at least Irrgang #15A and #16A; #502 and #602; and ¶0120-124). Thus making the aircraft more efficient.
With respect to claim 18
O’Leary does not specifically teach:
wherein the operations further include, for selecting the time and fuel efficient terminal area procedure based on the trajectory clusters retrieved from the electronic data repository and the FPL data: selecting the time and fuel efficient terminal area procedures based the total weight of the aircraft.
However Irrgang teaches:
wherein the operations further include, for selecting the time and fuel efficient terminal area procedure based on the trajectory clusters retrieved from the electronic data repository and the FPL data: selecting the time and fuel efficient terminal area procedures based the total weight of the aircraft (see at least #15A and #16A; #502 and #602; and ¶0120-124; Discussing selecting the optimal flight plan based on the available SIDs and STARs considering expected conditions (i.e. wind, weight, time, etc.).).
Therefore it would have been obvious to one of ordinary skill in the art at the time he invention was filed to modify the teachings of O’Leary by having  the terminal area procedure trajectory selector selects the terminal area procedures based on the total weight of the aircraft as taught by Irrgang because doing so would allow the system to compensate for the weight of the aircraft to better predict the fuel that is expected to be used for the route (see at least Irrgang ¶0099) and allow the system to choose the most fuel efficient route (see at least Irrgang #15A and #16A; #502 and #602; and ¶0120-124). Thus making the aircraft more efficient.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 10297160 (O’Leary), US 2015/0279218 (Irrgang et al.), and US 6278965 (Glass et al.) as applied to claim 7 above, and further in view of US 6278965 (Lee et al.) 
With respect to claim 15
The combination of O’Leary, Irrgang, and Glass does not specifically teach:
Where the operations further include, for selecting the time and fuel efficient terminal area procedure based on the trajectory clusters retrieved from the electronic data repository and the FPL data: selecting the time and fuel efficient terminal area procedures based on weighted priorities for time and fuel efficiency. 
However Lee teaches:
Where the operations further include, for selecting the time and fuel efficient terminal area procedure based on the trajectory clusters retrieved from the electronic data repository and the FPL data: selecting the time and fuel efficient terminal area procedures based on weighted priorities for time and fuel efficiency (see at least Fig 1; #116; and ¶0012).
Therefore it would have been obvious to one of ordinary in the skill in the art at the time the invention was filed to modify the combination of O’Leary, Irrgang, and Glass by having the terminal area procedure trajectory selector selects the terminal area procedures based on weighted priorities for time and fuel efficiency as taught by Lee, because doing so would allow the system to determine the best route for a user’s purposes (see at least Lee ¶0001, ¶0005, and ¶0012).  Thus allowing the system to better suit a user’s purpose. 
 With respect to claim 16
O’Leary does not specifically teach:
Wherein the weighted priorities for time and fuel efficiency are collected by a client-side flight plan application and the operations further include, for selecting the time and fuel efficient terminal area procedure based on trajectory clusters retrieved from the electronic data repository and the FPL data: 
generating weighted scores for different terminal area procedures using a weighted summation of scaled score values (WSSV) algorithm with the retrieved trajectory cluster; and 
selecting the time and fuel efficient terminal area procedure based on the weighted scores for the different terminal area procedures.
However as discussed above Irrgang teaches:
the operations further include, for selecting the time and fuel efficient terminal area procedure based on the trajectory clusters retrieved from the electronic data repository and the FPL data (see at least #15A and #16A; #502 and #602; and ¶0120-124; Discussing selecting the optimal flight plan including the SIDs and STARs.):
The combination of O’Leary, Irrgang, and Glass does not the use of weighted averages and therefore does not specifically teach:
Wherein the weighted priorities for time and fuel efficiency are collected by a client-side flight plan application and the operations further include, for selecting the procedure based on the data: 
generating weighted scores for different procedures using a weighted summation of scaled score values (WSSV) algorithm with the trajectory clusters; and 
selecting the time and fuel efficient terminal area procedure based on the weighted scores for the different terminal area procedures.
However weighting different factors would have been an obvious modification to one of ordinary skill in the art at the time the invention was filed, because doing so would allow the system to determine a faster procedure or a more fuel efficient procedure based on the priorities of the user.  Additionally Lee teaches:
Wherein the weighted priorities for time and fuel efficiency are collected by a client-side flight plan application (see at least Fig 1; #116; and ¶0012) and the operations further include, for selecting the procedure based on the data: 
generating weighted scores for different procedures using a weighted summation of scaled score values (WSSV) algorithm with the weighted with the retrieved trajectory clusters (see at least Fig 1; #116; and ¶0012); and 
selecting the time and fuel efficient procedure based on the weighted scores for the different procedures (see at least Fig 1; #116; and ¶0012).
Therefore it would have been obvious to one of ordinary in the skill in the art at the time the invention was filed to modify the combination of O’Leary, Irrgang, and Glass by having the client-side flight plan application collect weighted priorities for time and fuel efficiency are collected by as taught by Lee, because doing so would allow the system to determine the best route for a user’s purposes (see at least Lee ¶0001, ¶0005, and ¶0012).  Thus allowing the system to better suit a user’s purpose.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F WHALEN whose telephone number is (571)270-7747. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL F. WHALEN
Examiner
Art Unit 3661



/M.F.W./Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661